After Remand from Supreme Court

WRIGHT, Retired Appellate Judge.
Whereas, on July 14, 1999, the Supreme Court of Alabama issued its certificate of judgment in this case, thereby reversing the judgment of this court issued on October 10, 1997, insofar as this court had affirmed the judgment of the Circuit Court of Lowndes County denying the defendant’s postjudgment motion for a judgment as a matter of law,
Wherefore, it is now the judgment of this court that the judgment of the circuit court be reversed and in all respects be set aside as directed by the supreme court.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active-duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
REVERSED AND REMANDED.
All the judges concur.